DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
Examiner acknowledges receipt of After Final amendment/arguments filed 06/02/2021.  The arguments set forth are addressed herein below.  Claims 1-3, 5-6, 8-11, 28, and 43-82 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 8, 10-11, 43, 57-58, 60-67, 71-72, and 74-82 have been amended.  No new matter appears to have been entered.
The amendment to claims 1, 8, 10-11, 43, 57-58, 60-67, 71-72, and 74-82 is sufficient to overcome the corresponding 35 USC 112 rejections and claim objections.  The corresponding 35 USC 112 rejections and claim objections have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 06/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application 16/458542 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-3, 5-6, 8-11, 28, and 43-82 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 

controlling the input device to accept a combination of predicted rankings for each of the multiple different participants of the multiple separate events using the processor, the combination of predicted rankings indicating a predicted final ranking for each participant competing in the multiple separate events; 
calculating a final score using the processor, wherein the processor combines together the predicted rankings for each of the multiple separate events, and wherein the final score is calculated based on combinations of differences between each of the predicted rankings and each of the corresponding final rankings for each participant of the multiple separate events; 
calculating a prize amount using the processor, wherein the prize amount is a currency amount calculated using the final score and the wager input; 
using the processor to initiate a transfer of the prize amount out of the common prize pool when the prize amount is greater than zero; and
rendering an animated replay of at least one of the multiple separate events using the processor, wherein the animated replay includes a graphical representation of at least a portion of the data about the multiple different participants; 

Claims 1-3, 5-6, 8-11, 28, and 43-82 are allowed for the reasons stated above.  Additionally, claims 1-3, 5-6, 8-11, 28, and 43-82 are allowable for the reasons set forth by the Applicant in the remarks filed with the responses dated 06/02/2021 and 12/04/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715